FULMER, Judge.
Timothy Stanley appeals from the revocation of his community control and the resulting five-year prison sentences. Because we conclude that the community control officer’s testimony was sufficient to support the findings that Stanley violated conditions twelve (by failing to remain confined to his approved residence) and three (by moving without permission), we affirm the revocation. However, we reverse the sentences and remand for resentencing.
In October 1994, Stanley entered guilty pleas to trespass, grand theft, and two counts of dealing in stolen property for offenses that occurred in July 1994. He received time served for the trespass. For each of the other counts he received 37.75 months in prison to run concurrent, but the sentences were suspended and he was placed on five years of probation on each count. This probation was revoked in March 1996, and Stanley was placed on two years of community control followed by three years of probation. The community control was revoked in September 1996, and Stanley was again placed on two years of community control followed by three years of probation.
An affidavit of violation of community control was filed in November 1996, and the evidentiary hearing was held nearly ten years later in July 2006.1 After finding the evidence sufficient to show that Stanley violated the community control, the trial judge imposed five-year prison sentences on each felony count.
Stanley argues that the trial court erred in imposing the five-year sentences because they exceed the suspended sentences of 37.75 months imposed in October 1994 and the 1994 guidelines range. We agree that the trial court erred in imposing sentences greater than the 37.75-month suspended sentences. See Beltran v. State, 854 So.2d 774 (Fla. 2d DCA 2003); Leathers v. State, 801 So.2d 216 (Fla. 2d DCA 2001). We therefore reverse the sentences and remand for resentencing.
Affirmed in part, reversed in part and remanded.
DAVIS and KELLY, JJ., Concur.

. The record reflects that during this ten-year period Stanley traveled to other states and served terms of incarceration in both Indiana and Georgia.